Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed 02/14/2022.
Claims 1-7, 10-11 and 13-23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10-11, 13-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100101815 A1) in view of Leininger (US 20110109093 A1), and in further view of Leininger (US 5525842 A, hereinafter Leininger 842’).
Regarding claim 1, Kobayashi discloses, an impact tool (Fig. 1) that is pneumatically driven by compressed air or gas [0018], the impact tool comprising: 
a pneumatically driven motor (18) configured to rotate from the compressed air or gas and drive movement of an output shaft ([0008], [0018] and Abstract); 
However, Kobayashi does not disclose an electric generator configured to generate electrical power from rotation of the pneumatically driven motor being driven by the compressed air or gas; and a light configured to be electrically powered using the electrical power generated by the electric generator.
Leininger in a related invention, teaches an electric generator ([0064]-[0066], Fig. 6) configured to generate electrical power from rotation of the pneumatically driven motor being driven by the compressed air or gas; and a light (114/106) configured to be electrically powered using the electrical power generated by the electric generator [0071].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to provide an electric generator that powers a light system as taught by Leininger, thereby providing a self-powered source for illuminating a work piece upon which the tool is working. 
Kobayashi does not disclose the light at least substantially encircling the output shaft.
It would have been obvious matter of choice to one having ordinary skill in the art before the effective filing date to have a light at least substantially encircling an output shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated without shadows or obstructions and with minimal fringe patterns. Additionally, Leininger 842’ in a related invention, teaches that it is old and well known to provide light at least substantially encircling an output shaft (Fig. 10, 15C and 16).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to have a light at least substantially encircling an output shaft as taught by Leininger, thereby provides a good source of illumination to the central focal point of the work and in an area radiating out 360 degrees therefrom.

Regarding claim 2, further comprising an impact mechanism coupled to the motor or the motor housing, the impact mechanism comprising one or more hammers and an anvil, wherein the impact mechanism is configured to be rotated by the pneumatically driven motor ([0009]-[0010] of Kobayashi).
Regarding claim 3, wherein the electric generator ([0064]-[0066], of Leininger) comprises: a generator stator ([0065] of Leininger) coupled to the motor housing (Fig. 5) and including one or more inductive coils (107 of Leininger); and a generator rotor (103 of Leininger) coupled to the impact mechanism (([0009]-[0010] of Kobayashi) and comprising one or more magnets (105 of Leininger, [0064]) to be rotated relative to the generator stator for inducing the electrical power in the inductive coils, wherein rotation of the impact mechanism driven by the pneumatically driven motor causes the generation rotor to rotate and electromagnetically induce the generated electrical power in the generator stator ([0064]-[0066] of Leininger as modified above).
Regarding claim 4, further comprising an energy storage device (113 of Leininger OR battery of Leininger [0069]) configured to electrically store the generated electrical power ([0067]-[0069] of Leininger).
Regarding claim 5, wherein the energy storage device is at least one of a capacitor or a rechargeable battery ([0067]-[0069] of Leininger).
Regarding claim 6, further comprising: a trigger switch (32 of Kobayashi  or 102 of Leininger) that may selectively be actuated by a user to rotate the pneumatically driven motor using the received compressed air or gas and electrically power the light using the electrical power generated by the electric generator ([0019] and [0022] of Kobayashi).
Regarding claim 10, further comprising: an energy storage device configured to electrically store the generated electrical power for later supply to the light ([0069] of Leininger); a trigger switch for a user to selectively turn on the light [0091] of Leininger; and a controller configured to supply the generated electrical power to the 
Regarding claim 11, wherein the light comprises a light emitting diode (LED) or liquid crystal display (LCD) ring ([0067] of Leininger).
Regarding claim 13, An impact tool that is pneumatically driven by compressed air or gas to move an output shaft [0018], the impact tool comprising: a pneumatically driven motor configured to rotate from the compressed air or gas [0018]; an impact mechanism configured to be rotated by the motor and consequently rotate the output shaft ([0009]-[0010]); 
However, Kobayashi does not disclose an electric generator configured to generate electrical power from rotation of the pneumatically driven motor; and a light configured to be electrically powered using the electrical power generated by the electric generator.
Leininger in a related invention, teaches an electric generator ([0064]-[0066], Fig. 6) configured to generate electrical power from rotation of the pneumatically driven motor; and a light (114/106) configured to be electrically powered using the electrical power generated by the electric generator [0071].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to provide an electric generator that powers a light system as taught by Leininger, thereby providing a self-powered source for illuminating a work piece upon which the tool is working.
Kobayashi does not disclose the light at least substantially encircling the output shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a light at least substantially encircling an output shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated without shadows or obstructions and with minimal fringe patterns. Additionally, Leininger 842’ in a related invention, teaches that it is old and well known to provide light at least substantially encircling an output shaft (Fig. 10, 15C and 16).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to have a light at least substantially encircling an output shaft as taught by Leininger, thereby provides a good source of illumination to the central focal point of the work and in an area radiating out 360 degrees therefrom.
Regarding claim 14, further comprising: a motor housing that houses the pneumatically driven motor (Fig. 1 of Kobayashi), and wherein the electric generator comprises: a generator rotor (103 of Leininger) comprising one or more magnets (105 of Leininger) coupled to the impact mechanism, and a generator stator ([0065] of Leininger) comprising one or more inductive coils coupled to the motor housing [0065].
Regarding claim 15, further comprising: a rear motor shaft (Fig. 5 of Leininger as modified) that is rotated by the pneumatically driven motor, the rear motor shaft facing away from the impact mechanism (Fig. 5 of Leininger Leininger).
Regarding claim 16, further comprising an energy storage device configured to store the generated electrical power (113 of Leininger OR battery of Leininger [0069]).
Regarding claim 17,  An impact tool that is pneumatically driven by compressed air or gas to move an output shaft [0018], the impact tool comprising: a pneumatically driven motor configured to rotate from the compressed air or gas [0018]; an impact mechanism configured to be rotated by the motor and consequently rotate the output shaft ([0009]-[0010] of Kobayashi); a clutch (50) to engage and disengage the generator rotor to the impact mechanism or the pneumatically driven motor [0020];
However, Kobayashi does not disclose an electric generator configured to generate electrical power from rotation of the motor or the impact mechanism, the electric generator comprising a generator rotor and a generator stator and a light configured to be electrically powered using the electrical power generated by the electric generator.
Leininger in a related invention, teaches an electric generator ([0064]-[0066], Fig. 6) configured to generate electrical power comprising a rotor and a stator ([0064]-Leininger; and a light (114/106) configured to be electrically powered using the electrical power generated by the electric generator [0071].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to provide an electric generator that powers a light system as taught by Leininger, thereby providing a self-powered source for illuminating a work piece upon which the tool is working.
Kobayashi does not disclose the light at least substantially encircling the output shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a light at least substantially encircling an output shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated without shadows or obstructions and with minimal fringe patterns. Additionally, Leininger 842’ in a related invention, teaches that it is old and well known to provide light at least substantially encircling an output shaft (Fig. 10, 15C and 16).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Kobayashi to have a light at least substantially encircling an output shaft as taught by Leininger, thereby provides a good source of illumination to the central focal point of the work and in an area radiating out 360 degrees therefrom.
Regarding claim 18, wherein the generator rotor and the generator stator define a magnetic impact gap therebetween either axially along a longitudinal axis through the impact mechanism and the output shaft or radially perpendicular said longitudinal axis (Fig. 5-6 of Leininger).
Regarding claim 19, wherein the generator rotor includes magnets that are embedded in the impact mechanism (Fig. 5 of Leininger).
Regarding claim 21, wherein the light at least substantially encircling the output shaft has a formation selected from the group consisting of: a ring, a square, a rectangle, and a diamond (Fig. 10, 15C and 16 of Leininger 842’). Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a light with the above shapes as a matter of choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated.
Regarding claim 22, wherein the light at least substantially encircling the output shaft has a formation selected from the group consisting of: a ring, a square, a rectangle, and a diamond (Fig. 10, 15C and 16 of Leininger 842’). Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a light with the above shapes as a matter of choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated.
Regarding claim 23, wherein the light at least substantially encircling the output shaft has a formation selected from the group consisting of: a ring, a square, a rectangle, and a diamond (Fig. 10, 15C and 16 of Leininger 842’). Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a light with the above shapes as a matter of choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, doing so provides the tool bit and surface directly in front of the tool to be brightly illuminated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100101815 A1) in view of Leininger (US 20110109093 A1) and Leininger (US 5525842 A, hereinafter Leininger 842’), and in further view of Vanko et al (US 20140036482 A1).
Regarding claim 7, Kobayashi in view of Leininger teaches essentially the claimed elemnts according to claim 6 including the trigger switch that can be actuated by a user and turn the light on. However Kobayashi in view of Leininger is silent with regards to wherein the trigger switch is configured to turn the light on using the generated electrical power through a partial pull of the trigger switch, without causing rotation of the output shaft.
Vanko in a related invention teaches it is old and well known to operate the trigger in such a way that the LEDs can be configured to illuminate when a user pulls the trigger of the tool (and even before the chuck starts rotating) [0182].
Kobayashi in view of Leininger to turn the light on using the generated electrical power through a partial pull of the trigger switch, without causing rotation of the output shaft as taught by Vanko, thereby allowing the user the ability to illuminate the work piece before actual operation which ensures the right spot on the work piece is being worked on in cases of low visibility .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100101815 A1) in view of Leininger (US 20110109093 A1) and Leininger (US 5525842 A, hereinafter Leininger 842’), and in further view of Ely (US 20160354905).
Regarding claim 20, Kobayashi in view of Leininger teaches essentially the claimed elements according to claim 17 including the clutch. However Kobayashi in view of Leininger is silent with regards wherein the clutch comprises at least one of a centrifugal clutch, a plate clutch, or a cone clutch.
Although the use of centrifugal, plate or cone clutch is merely an obvious design choice because it is known within the relevant art to use such clutches, ELY in a related invention the use of a cone clutch [0005] and [0040].
Therefore, it would have been obvious to one of ordinary skill in the before the time of the effective filing date of the claimed invention to have modified the clutch of Kobayashi in view of Leininger, to incorporate a cone clutch as taught by ELY, as such is merely an obvious choice of design because it is known in the relevant art to use such configuration as they are have less wear and tear and creates less noise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731